Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 25, 2017

                                      No. 04-16-00335-CV

                                IN THE INTEREST OF A.M.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-05876
                           Honorable Renée Yanta, Judge Presiding

                                         ORDER
        Appellee’s brief was due on January 23, 2017. Appellee has filed a one-page letter with
this court stating the appeal should not proceed in this court because she is now living in Georgia
and asserting without explanation that appellant’s appeal lacks merit. A pro se party must
comply with all applicable rules of appellate procedure. In re A.D.A., 287 S.W.3d 382, 385 n.1
(Tex. App.—Texarkana 2009, no pet.). The Texas Rule of Appellate Procedure 38 contains
specific requirements for an appellee’s brief. See TEX. R. APP. P. 38.1, 38.2. Although only
substantial compliance with Rule 38 is required, we may order a party to amend, supplement, or
redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a).

        To the extent appellee intended her letter to be her appellee’s brief, we have determined
that the following briefing defects described constitute flagrant violations of Rule 38.1 and Rule
38.2(a)(1) (requiring the appellees’ brief to conform to the requirements of Rule 38.1 except does
not need list of parties and counsel, statement of the case, issues, or facts, or appendix):

       the brief does not include a statement of the nature of the case and the course of the
       proceedings, supported by references to the record, TEX. R. APP. P. 38.1(d);
       the brief does not contain a statement of facts, TEX. R. APP. P. 38.1(g);
       the brief does not contain a summary of the argument, TEX. R. APP. P. 38.1(h);
       the brief does not include a clear and concise argument for the contentions made, TEX. R.
       APP. P. 38.1(i); and
       the argument does not contain appropriate citations to authorities and to the record, TEX.
       R. APP. P. 38.1(i).

        We order appellee to file an amended brief by February 9, 2017. If a timely amended
brief that corrects these deficiencies is not filed, we “may strike the brief, prohibit [appellee]
from filing another, and proceed as if [appellee] had failed to file a brief.” See TEX. R. APP. P.
38.9(a). This includes setting the case for submission without an appellee’s brief.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court